As filed with the Securities and Exchange Commission on April 12, 2012 Registration Statement File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AspenBio Pharma, Inc. (Exact name of registrant as specified in its charter) Colorado 84-1553387 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification incorporation or organization) Classification Code Number) Number) 1585 South Perry Street Castle Rock, CO 80104 (303) 794-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stephen T.Lundy President and Chief Executive Officer AspenBio Pharma, Inc. 1585 South Perry Street Castle Rock, CO 80104 (303) 794-2000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Gerald J. Guarcini, Esq. Yvan-Claude Pierre, Esq. Mary J. Mullany, Esq. Daniel I. Goldberg, Esq. Ballard Spahr LLP Reed Smith LLP 1735 Market Street, 51st Floor 599 Lexington Avenue Philadelphia, PA 19103 Telephone: (215) 665-8500 Facsimile: (215) 864-8999 New York, NY 10022 Telephone: (212) 521-5400 Facsimile: (212) 521-5450 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock, no par value per share (2)(3) $ $ Underwriters’ Warrants to Purchase Common Stock (4) 0 0 Common Stock Underlying Underwriters’ Warrants (5) Total Registration Fee Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the “Securities Act”). Includes shares of common stock that may be issued upon exercise of a 45-day option granted to the underwriter to cover over-allotments, if any. Pursuant to Rule 416 under the Securities Act, the shares of common stock registered hereby also include an indeterminate number of additional shares of common stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions In accordance with Rule 457(g) under the Securities Act, because the shares of the Registrant’s common stock underlying the Underwriters’ warrants are registered hereby, no separate registration fee is required with respect to the warrants registered hereby. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(g) under the Securities Act.The warrants are exercisable at a per share exercise price equal to 125% of the public offering price.As estimated solely for these purpose of recalculating the registration fee pursuant to Rule 457(g) under the Securities Act, the proposed maximum aggregate offering price of the underwriters’ warrants is $937,500, which is equal to 125% of $750,000 (5% of $15,000,000). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This preliminary prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED APRIL 12, 2012 Shares Common Stock AspenBio Pharma, Inc. is offering shares of its common stock, no par value per share. Our Board of Directors has approved an amendment to our Articles of Incorporation, as amended, that would permit a reverse split of our issued and outstanding common stock. If the amendment is approved by our shareholders at our Annual Meeting to be held on May 22, 2012, our Board of Directors will have the authority to effect a reverse split of our issued and outstanding common stock at a ratio in the range of between 1-for-2 and 1-for-6. Our common stock is quoted on the NASDAQ Capital Market under the trading symbol “APPY.” On April 10, 2012, the last reported sale price of our common stock on the NASDAQ Capital Market was $0.71 per share. Investing in our common stock involves a high degree of risk.See “Risk Factors” beginning on page 8 of this prospectus for a discussion of information that should be considered before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the securities described herein or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discounts and commissions(1) $ $ Proceeds, before expenses, to AspenBio Pharma, Inc. $ $ The underwriters will receive compensation in addition to the underwriting discount.See “Underwriting” beginning on page 60f this prospectus for a description of compensation payable to the underwriters.” We have granted the underwriters an option to purchase up to an additionalshares of our common stock from us at the public offering price, less underwriting discounts and commissions, within 45 days from the date of this prospectus, to cover over-allotments of the shares, if any. The underwriter expects to deliver our shares to purchasers in the offering on or about , 2012 Aegis Capital Corp The date of this prospectus is , 2012 AppyScore Reader AppyScore Disposable Cassette AppyScore In Operation TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 8 Forward-Looking Statements 18 Use of Proceeds 20 Dividend Policy 20 Capitalization 21 Dilution 22 Market Price Information 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Business 32 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Quantitative and Qualitative Disclosure About Market Risk 45 Management 46 Director Compensation 49 Executive Compensation 52 Certain Relationships and Related Party Transactions 56 Principal Shareholders 57 Description of Capital Stock 59 Underwriting 60 Legal Matters 68 Experts 68 Where You Can Find More Information 69 Index to Financial Statements
